Callahan, J. (dissenting).
I respectfully dissent and vote to affirm. This is a close factual situation best resolved at the local level. There is a rational basis for the board’s decision in the record and we should not be substituting our judgment for theirs. Therefore, I would affirm for the reasons stated at Special Term.
Schnepp, Doerr and Wither, JJ., concur with Hancock, Jr., J. P.; Callahan, J., dissents and votes to affirm in an opinion.
Judgment reversed, with costs and petition granted.